Title: Conference at Hartford, [22 September 1780]
From: Hamilton, Alexander
To: 



[Hartford, September 22, 1780]

Summary of a Conversation between His Excellency General Washington, The Count De Rochambeau & The Chevalier De Ternay—exclusive of the contents of the paper dated at Hartford the 22nd Sept. 1780. signed by the parties.
It was agreed that if the Count De Guichen should arrive by the beginning of October and an naval engagement should immediately take place, in which by a fortunate office, The french fleet should gain possession of the Port of New York—in that case, New York should become the object of the combined operations.
That if the Count De Guichen should arrive after that period, or arriving should not be able to gain possession of the port of New York, or if by a reinforcement from Europe, or by any other method a naval superiority should be acquired in these seas—in the remainder of the fall, or early in the winter, in this case an expedition should be made against the enemy in the Southern states,
That for this purpose, the fleet should remain on the coast during the expedition to protect the supplies for the combined forces and prevent succours going to the enemy. That with the present force of the enemy to the Southward, An American corps should be added to the French corps, which with the regular troops to the Southward should compose an army, of ten, or if practicable of twelve thousand men—But that if the enemy should reinforce their Southern army, we should endeavour to encrease our force, so as to have double their number in the operation.
General Washington proposed to the French General and Admiral, if an opportunity should offer to do it with safety, to separate the land from the sea forces—to march the former to the vicinity of the American army and to send the latter round to Boston. The reasons assigned for this disposition were—that by a junction of the allied armies, the enemy would be held in respect at New York and prevented from detaching to prosecute their success in the Southern states. That if they should make any detachment, we might have it in our power to take advantage of their weakness, or to detach, in proportion, to the support of the part attacked. It was observed by the way, that this junction would be the more desireable, as the term of service for which a large part of the American army was engaged, would expire in December, so that if the men who left us were not replaced by the same period, there would be a crisis in which we should be weaker than were to be wished.
The French General and Admiral declined the separation proposed observing that they had pointed instructions from their Court for the Fleet and army to support each other, also for keeping their troops as much as possible on Islands, as well for the better preservation of discipline, as for avoiding all differences with the inhabitants which might arise from too intimate a command of manners so unlike each other as those of the French soldiers and the American citizens.
General Washington remarked, that the instructions of the Court must of course decide the point; but that he hoped the inconveniences apprehended from an intercourse with the inhabitants would not be found on experience, and thought they could not happen more from a commerce with the people on the Continent than with those on an Island, whose genius tempers and habits were the same.
Intimations were given by General Washington in the course of the conference respecting a Winter expedition into Canada. The French General declined concerting any thing on this subject ’till a consultation had been had with the Minister of France, as he imagined there might be some political objections to the measure.
